Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 2, 4 and 7 have been amended as requested in the amendment filed on February 16, 2021. Following the amendment, claims 1-12 are pending in the instant application.
3.	Claims 11 and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2019.
4.	Claims 1-10 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on February 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is indefinite for reciting limitation “determining an output signal of […] protein kinase C (PKC) Epsilon Biomarker”, step (b). The metes and bounds of the limitation cannot be determined from the claim or the specification as filed. In addition, claim 1, as amended, is vague and ambiguous in step (c) for failing to articulate the critical relationship between the time to clinical onset of AD dementia and the output signal determined in step (b). Because it is not clear what stands for “based on”, and consequently determining the time to clinical onset, the claimed method is incomplete and therefore indefinite.
9.	Claims 2-10 are indefinite for being dependent from indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-10 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 4 of Paper mailed on January 02, 2020 and in section 6 of Paper mailed on August 14, 2020.  
Applicant traverses the rejection at pp. 5-6 by stating that the claimed invention is not a diagnostic method. Specifically, Applicant explains that, “[R]ather, [the invention is] a method for predicting the time to clinical onset of AD dementia in a subject having MCI. As such, the instant claims do indeed recite a meaningful step that integrates the judicial exception into a practical application”. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow. 
Applicant’s attention is directed to MPEP 714.02 [Applicant’s Reply] Must Be Fully Responsive.
37 CFR 1.111. Reply by applicant or patent owner to a non-final Office action.
	(b)    In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant ’s or patent owner ’s reply must appear throughout to be a  bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

In the instant case, Applicant’s general statement that the claimed invention is not a diagnostic method and therefore is patentable does not appear to be an attempt to advance the application. Moreover, Applicant’s allegation that the claims define a patentable invention is not supported by any reasoning or evidentiary support, and therefore is considered to be an opinion of a counsel. However, the arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See also MPEP § 716.01(c) (I) , “To be of probative value, any objective evidence must to supported by actual proof”.
The Examiner maintains that claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 encompass changes in the levels of PKC Epsilon during pathology of MCI leading to AD, the process that is governed by a law of nature, and thus is a judicial exception. Protein kinase C Epsilon is a naturally occurring factor, and any changes in the levels of expression or activity of PKC Epsilon that occur during pathology of MCI and AD exists in principle and independently of any human action. It is an entirely natural process, a natural phenomenon, and thus a judicial exception. Moreover, the active steps of the claimed method that encompass plotting the output signals and fitting functions are considered mental steps and abstract ideas, also a judicial exception. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

April 14, 2021